DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the March 10, 2021, in which claims 1-20 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed March 10, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 103 rejection set forth in the last office action has been withdrawn. 




Remark
Applicant argued (item IV) that neither Elgort nor Greene teaches the claimed "the human relationship information related to relationships among each identified viewer and the one or more companions is extracted from of social media sites and validated against real-time conversations recorded and analyzed by a voice recognition system". Upon further reviewed applicant’s argument in light of the original disclosure (para. [0033]), it is conceivable that Elgort only determines human relationships based on user location information. Elgort, however, does not provide a human relationship-aware augmented display program that streams in real-time communication between two or more people in a physical environment talking about an animation movie and determines that the adult is the mother of the toddler". Therefore, the combination of Elgort, Eledath and Greene fails to provide a human relationship information related to relationships among each identified viewer and the one or more companions is extracted from of social media sites and validated against real-time conversations recorded and analyzed by a voice recognition system, thereby the 35 USC 103 rejection mailed on January 13, 2021 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
The dependent claims 2-7, 9-14 and 16-20 are rejected for incorporating the deficiency of their respective base claims by dependency.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record, singular and any order combination, create a relationship graph based on more complex data that includes multiple items relationship information, wherein the graph relation contains nodes represent individual and arcs that represent human relationship of the individuals, wherein the human relationship information is based on the relationship among each identified viewer and the one or more companions extracted from the social media sites, as disclosed in the independent claims 1, 8 and 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leppanen et al., article entitled “Enabling user-centered interactions in the Internet of Things (2016)” (involved in integrating humans into Internet of Things and advances from the existing client-server paradigm. We take advantage of the shared physical space to facilitate decentralized and seamless human-to thing, human to human and thing-to-thing interactions. We build these interactions upon two core technologies: mobile agents and NFC. Mobile agents realize autonomous execution of user-specific interaction tasks among things while facilitating cooperation and interoperability. Humans initiate and control interactions through physical actions that trigger communications, e.g. mobile agent migration, between NFC devices even over disparate systems. Human social relationships are utilized to disseminate tasks further in the IoT system. We discuss the benefits of this method in comparison with the common smartphone-based control of smart spaces. Real-world evaluation shows that this interaction method is feasible for resource-constrained embedded IoT devices).
US 20200134315 (involved in identifying relationships between the center of attention and one or more other individuals or objects present in the content and outputting information identifying the relationships for displaying the information identifying the relationships on a content viewer application).
US20180089502 (involved in extracting relationship data via natural language processing relative to social network data of one or more of the identified individuals

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 20, 2021